Per Curiam.

There was evidence establishing that each of the plaintiffs was entitled to recover additional compensation under the Fair Labor Standards Act of 1938 (U. S. Code, tit. 29, § 201 et seq.), even though the amount of the additional compensation was in' dispute. It was, therefore, error to dismiss the complaint for failure of proof.
The judgment, and the order so far as appealed from, should be reversed and a new trial ordered, with costs to the appellants to abide the event.
Martin, P. J., Townley, Untermyer, Dobe and Callahan, JJ., concur.
" Judgment, and the order so far as appealed from, unanimously reversed and a new trial ordered, with costs to the appellants to abide the event. [See post, p. 861.]